Title: Memorandum from John Armstrong, 8 February 1813
From: Armstrong, John
To: 


8. of febry 1813
The Enemy’s force at Montreal & it’s dependencies, has been stated at 16,000 effectives. It more probably does not exceed 10 or 12,000. The militia part of it may amount to one sixth of the whole. Is is [sic] probable that we shall be able to open the Campaign on lake Champlain with a force competent to meet & dislodge this Army before the 15th. of may? I put the question on this date, because it is not to be doubted but that the Enemy will then be reinforced, & of course, that new relations in point of strength, will be established between us.
Our present regular force on both sides of lake Champlain does not exceed 2400. The additions made to it must necessarily consist of Recruits, who for a time, will not be better than militia, and when we consider that the recruiting Service is but beginning, & that we now approach the middle of february, the conclusion is, I think, safe that we cannot move in this direction & thus early (say 1st. of may) with effect.
It then remains to choose between a course of entire inaction, because incompetent to the main attack, or one having a secondary, but still an important object. Such would be the reduction of that part of Upper Canada lying between the town of Prescot, on the St. Lawrence & Lake Erie—including the towns of Kingston & York, & the forts George & Erie. On this line of frontier the Enemy have

at Prescott
 300

at Kingston
 600

at George & Erie &c
1,200
—making a total (of
Regular Troops[)] of
2,100.

Kingston & Prescot & the destruction of the British Ships at the former, would present the first object—York & the frigates said to be building there, the second—George & Erie the third.
The force to be employed on this Service should not be less than 6000 effective regular troops—because in this first enterprize of a second Campaign nothing must, if possible, be left to chance.
The time for giving execution to this plan is clearly indicated by the following facts.
1st. The River St. Lawrence is not open to the purposes of navigation before the 15th. of may, and—
2d. Lake Ontario is free from all obstruction, arising from Ice, by the 1st. day of April.
Under these circumstances we shall have six weeks for the Expedition before it be possible for Sir George Prevost to give it any disturbance.
Should this outline be approved, the details for the Service can be made & expedited in 48 Hours.
 